188 S.W.3d 491 (2006)
In the Interest of M.D.W., J.C. and B.C., Respondents,
v.
R.J.W., Appellant.
No. WD 65840.
Missouri Court of Appeals, Western District.
April 18, 2006.
Edward B. McInteer, Marshall, MO, for appellant.
James P. Buckley, Sedalia, MO, for respondents, J.C. and B.C.
George L. Stafford, Slater, MO, for Respondent, M.D.W.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN and ROBERT G. ULRICH, JJ.

ORDER
PER CURIAM.
R.J.W. appeals the judgment terminating his parental rights and allowing M.D.W. to be adopted by J.L.C. and B.O.C., pursuant to section 453.040(7) RSMo 2000. R.J.W. argues on appeal that the trial court's findings that he willfully *492 abandoned M.D.W. for at least six months prior to the filing of the petition for adoption and that he willfully, substantially, and continuously neglected to provide M.D.W. with necessary care and protection for at least six months prior to the filing of the petition for adoption were against the weight of the evidence. He also argues the trial court's finding that the adoption of M.D.W. by J.L.C. and B.O.C. is in M.D.W.'s best interests is against the weight of the evidence. R.J.W.'s points are denied, and the judgment is affirmed. Rule 84.16(b).